internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact j peter baumgarten telephone number refer reply to cc it a date date plr-109211-01 legend taxpayer apartment ycorp dear this responds to your letter dated date and subsequent submissions requesting a ruling on the proper treatment of an exchange of an interest in a cooperative apartment unit which includes shares of stock in a residential cooperative corporation owning and operating the cooperative and the building and common areas where the cooperative apartment unit is located and an interest as a tenant in a long-term proprietary lease to the same premises set to expire in the year for a condominium interest in fee in the same apartment and common areas under sec_1031 of the internal_revenue_code specifically you are requesting a ruling that taxpayer shall not recognize any gain_or_loss from the exchange of such interests these are the applicable facts taxpayer is a new york stock corporation which presently owns shares of stock and proprietary leases to residential cooperative apartments in various buildings in new york city one such property held by taxpayer as a shareholder and proprietary lessee is apartment this property is owned and operated by a cooperative_housing_corporation ycorp which is also organized as a new york stock company taxpayer and all other shareholders and proprietary lessees of ycorp have the right to occupy their respective apartments and they have the obligation to pay their proportionate share of the cost of operating the property the current proprietary leases are long- term leases all having more than years remaining to their terms taxpayer has held apartment the proprietary lease for apartment for more than two years ycorp will file a condominium declaration pursuant to the condominium act of the state of new york taxpayer along with each of the shareholders and proprietary lessees may exchange its interest in the building operated by ycorp for a condominium deed for the same apartment without other consideration upon the recording of the condominium deed the unit owner will be responsible for the payment of its proportionate share of the common charges as well as for the real_estate_taxes which will be separately assessed against the particular unit the condominium will operate apartment and all other apartments in the condominium in precisely the same manner as the cooperative is now operated sec_1031 of the code provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1_1031_a_-1 of the income_tax regulations provides that the words like_kind have reference to the nature or character of the property and not to its grade or quality one kind or class of property may not under that section be exchanged for property of a different kind or class the fact that any real_estate involved is improved or unimproved is not material for that fact relates only to the grade or quality of the property and not to its kind or class unproductive real_estate held by one other than a dealer for future use or future realization of the increment in value is held for investment and not primarily for sale sec_1_1031_a_-1 of the regulations provides examples of exchanges of property of a like_kind it states that no gain_or_loss is recognized if a taxpayer exchanges property held for productive use in his trade_or_business together with cash for other_property of like_kind for the same use such as a truck for a new truck or a passenger_automobile for a new passenger_automobile to be used for a like purpose or a taxpayer who is not a dealer in real_estate exchanges city real_estate for a ranch or farm or exchanges a leasehold of a fee with years or more to run for real_estate or exchanges improved real_estate for unimproved_real_estate or a taxpayer exchanges investment_property and cash for investment_property of a like_kind state law is usually determinative as to whether an interest in property constitutes real or personal_property and therefore whether the property interest in question is amenable to a tax deferred_exchange for other real_property under sec_1031 of the code for example the service holds in revrul_55_749 1955_2_cb_295 that where under applicable state law water rights are considered real_property rights the exchange of perpetual water rights for a fee interest in land constitutes a nontaxable_exchange of property under sec_1031 of the code provided the requirements of that section as to holding for productive use in a trade_or_business or for investment are satisfied the legal status of stock ownership in a cooperative in the state of new york as real_property or personal_property is unclear see eg state tax commission v shor n y 2d and ahl properties ten v 306-100th st owners corp n y 2d however under various new york statutes stock ownership in a cooperative is often treated and equated as an interest_in_real_property moreover the condominium deed will constitute a fee interest to the same underlying real_property to the same common areas and particularly to apartment the same apartment the only difference will be that taxpayer will hold title to apartment directly by condominium deed rather than indirectly as a shareholder in a cooperative corporation and proprietary lessee accordingly as to taxpayer we rule that directly held legal_title to apartment evidenced by a condominium deed is of like_kind to taxpayer’s interest in the same apartment as shareholder in the present owner of apartment the cooperative corporation and proprietary lessee of such apartment the taxpayer’s presently held interest as tenant and the condominium to be received in the exchange are both real_property interests representing the same physical property for purposes of sec_1031 of the code therefore the exchange of taxpayer’s leasehold interest in the apartment for a condominium interest in the same property constitutes a nontaxable_exchange of properties of a like-kind under sec_1031 provided that the properties are held for productive use in a trade_or_business or for investment and all other requirements for deferral under sec_1031 are satisfied no determination is made by this letter as to whether the described transaction otherwise qualifies for deferral of gain realized under sec_1031 except as specifically ruled above no opinion is expressed as to the federal tax treatment of the transaction under any other provisions of the code and the income_tax regulations that may be applicable or under any other general principles of federal income_taxation no opinion is expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling examples include homestead exemptions for both cooperative apartments and condominium units n y c p l r sec_5206 and mckinney real_estate mortgage lending requirements as to interests in cooperatives the same as with other types of real_estate n y real prop law sec_279 mckinney and n y pub auth law mckinney supp tax abatement on real_property including cooperative apartment stock ownership for senior citizens n y real prop tax law sec_467 3-a mckinney supp mansion tax as to private homes including cooperative apartments exceeding one million dollar purchase_price n y tax law 1402-a a mckinney limit of late charges on loans secured_by real_estate including interests in cooperative housing corporations n y real prop law 254-b mckinney this ruling is directed only to the taxpayer s who requested it sec_6110 of the code provides that it may not be cited as precedent sincerely yours associate chief_counsel income_tax accounting by robert m casey senior technician reviewer branch cc
